Citation Nr: 1426111	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  03-21 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure. 

2. Entitlement to service connection for coronary artery disease, to include as secondary to herbicide exposure. 

3. Entitlement to service connection for the residuals of multiple cerebrovascular accidents, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran had a period of active service from March 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record reflects that the Veteran did not attend a hearing with a Decision Review Officer scheduled for January 2003 and did not provide an explanation as to good cause or request that the RO postpone or reschedule this hearing.  As such, the Veteran's hearing request has been deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), (e), 20.704(d), (e) (2013).

In a May 2004 decision, the Board denied the Veteran's claims of entitlement to service connection for diabetes mellitus, coronary artery disease, and residuals of multiple cerebrovascular accidents, to include as secondary to herbicide exposure. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a Memorandum Decision dated September 28, 2009, the Court vacated the Board's May 2004 decision and remanded the case.  In light of the Court's decision, the Board remanded the Veteran's claims in May 2010 for additional evidentiary development.  After the additional evidentiary development requested by the Board was accomplished, the VA Appeals Management Center (AMC) denied the Veteran's claims in a December 2011 supplemental statement of the case (SSOC). The Board subsequently remanded the Veteran's claims in January 2012 and October 2012 for further additional evidentiary development.  The claims are once again before the Board.





FINDINGS OF FACT

1. VA notified the Veteran of the evidence needed to substantiate his claims, explained to him who was responsible for submitting such evidence, and obtained and fully developed all other evidence necessary for an equitable disposition of the claims decided herein. 

2. While in active service, the Veteran served on a deep-water vessel in the waters off the shores of Vietnam, but there is no evidence that his duties required him to actually be present within the boundaries of the Republic of Vietnam during that time. 

3. Currently-diagnosed type II diabetes mellitus, coronary artery disease, and the residuals of multiple cerebrovascular accidents were not documented during active service and not until more than one year thereafter, and are not etiologically related to active service, to include herbicide exposure.


CONCLUSION OF LAW

Diabetes mellitus, coronary artery disease, and the residuals of multiple cerebrovascular accidents were not incurred in or aggravated by active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall concerns

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

As noted in the Introduction above, the Board remanded the Veteran's claim numerous times, most recently in December 2012, so that all evidence of record might be considered.  The Veteran's claims were readjudicated in a December 2013 Supplemental Statement of the Case (SSOC), which considered all relevant evidence of record.  As such, there is compliance with the Board's prior remand instructions.  See Stegall, 11 Vet. App. at 271.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in June 2002, February 2004, January 2010, August 2010, March 2011, February 2012, as well as prior Board decisions and remands in May 2004, September 2009, May 2010, January 2012 and October 2012, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA. See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  With respect to the Veteran's service treatment records, the Board notes that in July 2002, the National Personnel Records Center (NPRC) advised that it had forwarded all service medical records in its possession pertaining to the Veteran.  These records solely consist of the Veteran's February 1969 report of medical history and report of medical examination, concerning his entry into active service.  The Board recognizes that in this situation, VA is under heightened obligations to search for these records, to advise the Veteran as to other evidence that may be submitted, and to provide a detailed explanation as to the final disposition of the Veteran's claims.  See Cuevas v. Principi, 3 Vet. App. 543, 548   (1992); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992); Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  In this case, however, the NPRC already advised that it had transmitted all of the Veteran's available service medical records.  The RO has obtained all service personnel records and associated them with the claims file.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied, in that all available medical records have been associated with the claims file.

The Board also recognizes that the duty to assist includes providing a medical examination or obtaining a medical opinion "when such is necessary" to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2013) (emphasis added).  In this case, VA examinations were not provided for the three claims decided herein.  The Board finds, however, that VA examinations are not necessary at this time. The record contains current private treatment records which adequately demonstrate that the Veteran currently has all three of the disorders claimed herein, so that VA examination in order to determine current disability is not necessary.  Further, as already noted, there is no documentation as to a chronicity of complaints, manifested symptomatology or treatment attributable to the Veteran's claimed disorders either during service or shortly thereafter.  Nor is there any evidence suggesting a causal connection between his initial post-service diagnoses and his period of active service.  As such, any VA medical opinion procured as to that issue would necessarily be speculative, based entirely on the Veteran's own history of symptoms.  See 38 C.F.R. § 3.159(c)(4) (2013).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Applicable Law 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases, to include diabetes mellitus, type II, arteriosclerosis, and cardiovascular-renal disease may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  As there is no evidence or claim that the Veteran was diagnosed with any of these diseases within one year of service, the above provision is not applicable. 

Alternatively, a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f)  (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  Such diseases include, among others, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), and ischemic heart diseases.  38 C.F.R. § 3.309(e) (2013).  For purposes of 38 C.F.R. § 3.309(e), as amended effective August 31, 2010, ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.

The Board notes, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).  In order to establish direct service connection for a disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Accordingly, the Board will consider service connection on a presumptive and direct basis.

A Veteran must actually set foot within the land borders of Vietnam, to include the contiguous or inland waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii). 

However, service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), unless evidence shows that a Veteran went ashore.  VAOPGCPREC 27-97.

Analysis 

The Veteran claims entitlement to service connection for type II diabetes mellitus, coronary artery disease, and the residuals of multiple cerebrovascular accidents.  The Veteran claims all of these disabilities as either directly related to service, or secondary to exposure to herbicides in service, when he served in the waters offshore of Vietnam.  The Veteran also claims to have set foot in Vietnam.

The Veteran's available service medical records consist of a February 1969 report of medical history and a companion report of medical examination.  There is no mention on either of these documents of a history of or clinical findings concerning type II diabetes mellitus, coronary artery disease, or the residuals of multiple cerebrovascular accidents.  These documents do record that a urinalysis test was negative for sugar, and that the Veteran's blood pressure at the time was 106/70.  In any event, the Veteran does not aver that manifestations of diabetes mellitus, coronary artery disease, or a cerebrovascular accident were first shown during active service. 

The Veteran also does not maintain that he received treatment for any of these disorders in the years immediately following active service.  Rather, in support of his claims, the Veteran identified and provided reports from several current private medical treatment providers.  The current private treatment reports are dated from approximately February 1999 through May 2002, and contain information concerning the diagnosis and treatment of type II diabetes mellitus, coronary artery disease, and the residuals of multiple cerebrovascular accidents.  These reports do not relate any of these disorders to the Veteran's period of active service, to include to herbicide exposure.  The reports do note that the Veteran apparently first received treatment for his coronary artery disease via stent placement in 1995, and that he has a long-standing history of poorly controlled diabetes.  An April 2002 letter from a private medical doctor indicates that his coronary artery disease and brain stem infarcts could have been caused by his very poorly controlled diabetes. 

As to entitlement to service connection for all three disorders under direct VA service connection principles, the Board holds that the same is not warranted based upon the evidence of record.  The Veteran is currently diagnosed with all three conditions, but, as set out above, there is no evidence to demonstrate that any of these disorders developed during his period of active service, or within the available presumptive periods for chronic disease after his completion of active service.  38 C.F.R. §§ 3.303 , 3.307, 3.309.  Instead, the competent medical evidence of record suggests that these three disorders first presented in the mid to late-1990's, more than two decades after the Veteran's completion of active service.  Moreover, there is no competent evidence of record that purports to relate the Veteran's current diagnoses to service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

As to whether any of these three claimed disorders may be granted as secondary to herbicide exposure, the Board finds that service connection under this theory of entitlement is also not warranted.  In that regard the Board first notes that type II diabetes mellitus and ischemic heart disease (including coronary artery disease) are included in the list of diseases subject to presumptive service connection as associated with exposure to herbicide agents.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  

The Board continues to emphasize that, in order for the Veteran to be entitled to presumptive service connection for his currently diagnosed type II diabetes mellitus or coronary artery disease as a result of herbicide exposure, there must be credible evidence of this exposure in service.  Unfortunately, the evidence of record does not show that he had qualifying Vietnam service such that under the requirements of VA law, he would be deemed to have been placed in a position to be exposed to herbicide agents in the first place. 

In August 2002, the National Personnel Records Center (NPRC) confirmed that during the Veteran's active service, the ship he served on was based in the official waters of the Republic of Vietnam from July 23, 1969, to August 3, 1969, from October 31, 1969, to November 2, 1969, and for one day in December 1969.  The NPRC added, however, that, it was unable to determine whether the Veteran had in-country service within the Republic of Vietnam.  Accordingly, the RO asked the Veteran on several occasions to provide information or evidence to substantiate his physical presence in Vietnam during active service.  The Veteran's response was to forward copies of envelopes from letters sent back and forth between the Veteran and his girlfriend (now wife) during his active service, received by the RO in September 2002.  These copies contain reference to the name of the Veteran's ship, but do not otherwise suggest or confirm that he was ever present within the boundaries of Vietnam.  Moreover, there is nothing noted on his DD-214 report of separation from active service to indicate that he was ever stationed or physically present in-country.  

The Board has carefully reviewed the Veteran's, and his representative's, arguments in this matter, which are mostly addressed in his February 2005 Appellant's brief.  Most of the arguments have to do with the representative's argument that the Veteran should be entitled to a presumption of herbicide exposure, and therefore a presumption of service connection for diabetes and heart disease, based on his verified off shore service and his award of a Vietnam service medal.  As noted above, the law is quite clear that the Veteran must set foot in Vietnam, and therefore the bulk of the Veteran's representative's arguments that he should be entitled to a presumption of exposure with only offshore service fail.  The Veteran's representative however, did also mention briefly that the felt the Veteran had contended that he set foot on land in Vietnam, and as a result, further development was undertaken.  The Veteran's personnel files were obtained and carefully reviewed, but show no evidence of the Veteran having set foot in Vietnam.

Further, the Veteran's information regarding ship assignment was sent to the U.S. Army and Joint Services Records Research Center (JSRRC) in an attempt to verify whether the Veteran may have set foot in Vietnam.  In response to that request, the JSRRC noted that the Veteran's ship, the USS Halsey, deployed on June 5, 1969.  It served in the Gulf of Tonkin at Yankee Station for only 10 days.  From July 24th to August 2nd 1969, the Veteran's ship conducted special operations in support of other ships.  The USS Halsey spent the rest of her deployment conducting special operations in the Sea of Japan as a radar picket destroyer.  The history does not document that the USS Halsey docked, transited the inland waterways, or sent personnel ashore to Vietnam.  This ship returned to the US on November 18, 1969, where it remained for the rest of the year.  The JSRRC noted that they did not conduct further deck log research on the Veteran's behalf due to the fact that the periods for which deck log research was requested put the ship in the Sea of Japan or in the US.  Additional research conducted by that office indicated that the USS Guam did not deploy to the Western Pacific area during the calendar year 1969.

A letter from the Veteran's wife, dated September 2010, indicates that she recalls the Veteran being stationed aboard the USS Halsey, but she does not indicate recalling that the Veteran actually set foot in Vietnam.

While the Board has considered the Veteran's statements that he set foot in Vietnam, the Board simply finds these statements unpersuasive considering the Veteran's ship schedules, and the fact that the JSRRC found no evidence that anyone was sent ashore to Vietnam from the USS Halsey.  As such, the Board simply cannot find the Veteran's statements that he went ashore in Vietnam to be credible.

Thus, although type II diabetes mellitus and coronary artery disease are presumptive diseases in herbicide-exposed Veterans, there is no credible evidence showing the type of service needed to warrant service connection on a presumptive basis pursuant to 38 U.S.C.A. § 1116.  See also VAOPGCPREC 27-97; VAOPGCPREC 7-93. 

Finally, when a Veteran is not entitled to a regulatory presumption of service connection for a disability, the claim must nevertheless be reviewed to determine whether service connection can be established directly.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is proof of actual direct causation on the record showing that herbicide exposure in service caused a current disorder, then the claim may still be granted.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). In this case, however, in addition to the fact that there is no credible evidence that the Veteran served in-country in Vietnam so as to support a presumption of herbicide agent exposure, there is also no lay or other evidence tending to show such exposure, and, significantly, no competent medical opinion of record that even purports to relate any of the Veteran's three claimed disorders to such exposure. 

In sum, the disabilities claimed by the Veteran were first shown many years after service, he has not established that he served on shore in Vietnam or that he was otherwise exposed to herbicides, and, there is no competent medical evidence of a causal nexus between the claimed disabilities and service.  The Board has considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against all three claims for service connection under any applicable theory of entitlement, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107(b)  (West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for diabetes mellitus, to include as secondary to herbicide exposure, is denied. 

Service connection for coronary artery disease, to include as secondary to herbicide exposure, is denied. 

Service connection for the residuals of multiple cerebrovascular accidents, to include as secondary to herbicide exposure, is denied.

1
____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


